DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Species II (as embodied in figs. 2 and 4) in the reply filed on 06/17/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, 17-25 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted by a delay control voltage and only the second output signal, and wherein a pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted by the delay control voltage and only the third output signal”, which renders the claim indefinite. It’s not understood what adjusted by a delay control voltage and only the second output signal means. Does it means a delay control voltage and only the second output signal is adjusted by the delay control voltage and only the second output signal but not any of the recited signals in claim 1, a delay control voltage and only the second output signal is adjusted by the delay control voltage and only the second output signal but not any of the recited output signals in claim 1, a delay control voltage and only the second output signal is adjusted by the delay control voltage and only the second output signal not by anything else (e.g. not even the temperature), a delay control voltage and only the second output signal is adjusted by the delay control voltage and the second output signal (emphasizing the delay control voltage), or something else?
In addition, similarly it’s not understood what adjusted by the delay control voltage and only the third output signal means. Does it means a delay control voltage and only the third output signal is adjusted by the delay control voltage and only the third output signal but not any of the recited signals in claim 1, a delay control voltage and only the third output signal is adjusted by the delay control voltage and only the third output signal but not any of the recited output signals in claim 1, a delay control voltage and only the third output signal is adjusted by the delay control voltage and only the third output signal not by anything else (e.g. not even the temperature), a delay control voltage and only the second output signal is adjusted by the delay control voltage and the third output signal (emphasizing the delay control voltage), or something else? 
Depending on the Applicant’s response, Examiner reserves the right for 35 U.S.C. 112(a) rejection. See fig. 19, there are SW1 and SW2 to pull-down/pull-up driving force. In addition, at least the received input signal also control the pull-down/pull-up driving force.
Claims 2-5 and 7-10 are rejected based on the dependency from claim 1.

Similarly, claim 11 recites “wherein a pull-up driving force, with which the first delay cell pulls up the first output signal, is adjusted by a delay control voltage and only the second output signal, and wherein a pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted by the delay control voltage and only the third output signal”, which renders the claim indefinite. It’s not understood what adjusted by a delay control voltage and only the second output signal means. Does it means a delay control voltage and only the second output signal is adjusted by the delay control voltage and only the second output signal but not any of the recited signals in claim 1, a delay control voltage and only the second output signal is adjusted by the delay control voltage and only the second output signal but not any of the recited output signals in claim 1, a delay control voltage and only the second output signal is adjusted by the delay control voltage and only the second output signal not by anything else (e.g. not even the temperature), a delay control voltage and only the second output signal is adjusted by the delay control voltage and the second output signal (emphasizing the delay control voltage), or something else?
In addition, similarly it’s not understood what adjusted by the delay control voltage and only the third output signal means. Does it means a delay control voltage and only the third output signal is adjusted by the delay control voltage and only the third output signal but not any of the recited signals in claim 1, a delay control voltage and only the third output signal is adjusted by the delay control voltage and only the third output signal but not any of the recited output signals in claim 1, a delay control voltage and only the third output signal is adjusted by the delay control voltage and only the third output signal not by anything else (e.g. not even the temperature), a delay control voltage and only the second output signal is adjusted by the delay control voltage and the third output signal (emphasizing the delay control voltage), or something else? 
Depending on the Applicant’s response, Examiner reserves the right for 35 U.S.C. 112(a) rejection. See fig. 19, there are SW1 and SW2 to pull-down/pull-up driving force. In addition, at least the received input signal also control the pull-down/pull-up driving force.
Claims 12-15 and 17-20 are rejected based on the dependency from claim 11.

Similarly, claim 21 recites “wherein a pull-up driving force, with which the first delay cell pulls up the first output signal, is adjusted by a pull-up delay control voltage and only the second output signal and a pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted by a pull-down delay control voltage and only the second output signal, and wherein a pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted by the pull-up delay control voltage and only the second output signal and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted by the pull- down delay control voltage and only the second output signal”, which renders the claim indefinite.
See the rejections of claims 1 and 11 discussed above.
Depending on the Applicant’s response, Examiner reserves the right for 35 U.S.C. 112(a) rejection. See fig. 19, there are SW1 and SW2 to pull-down/pull-up driving force. In addition, at least the received input signal also control the pull-down/pull-up driving force.
Claims 22-25 and 27-30 are rejected based on the dependency from claim 21.

Similarly, claim 31 recites “invert the input signal to generate a first output signal by the delay control voltage and only the second output signal...invert the first output signal to generate the second output signal by the delay control voltage and only the output signal from the subsequent delay cell’, which renders the claim indefinite.
See the rejections of claims 1, 11 and 21 discussed above.
Depending on the Applicant’s response, Examiner reserves the right for 35 U.S.C. 112(a) rejection. See fig. 19, there are SW1 and SW2 to pull-down/pull-up driving force. In addition, at least the received input signal also control the pull-down/pull-up driving force.

Further clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai (US 2008/0036514).
Regarding claim 1 (as best understood), Tai discloses a delay line [e.g. figs. 1, 5, 7/8-10] comprising: a first delay cell [e.g. 120-1 (or 220-1/220-2)] configured to invert an input signal to generate a first output signal; a second delay cell [e.g. 120-2, 120-3 (or 220-2, 220-3/220-3, 220-4)] configured to invert the first output signal to generate a second output signal; a third delay cell [e.g. 120-4 (or 220-4/220-4,220-5/220-5/220-5, 220-6 see fig. 10)] configured to invert the second output signal to generate a third output signal, wherein a pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted by a delay control voltage [e.g. VDEL-CNTL] and only the second output signal, and wherein a pull-down driving force [e.g. 127A-11/127A-12 fig. 7(A) (or 127A-21/127A-22 fig. 7(B)], with which the second delay cell pulls down the second output signal, is adjusted by the delay control voltage and only the third output signal.

Regarding claim 2 (as best understood), Tai discloses the delay line of claim 1, wherein the first delay cell includes: a first inverter [e.g. 120-1 (or 220-1/220-2)] coupled between a node [e.g. VDD node], from which a high voltage is provided, and a node [e.g. VSS node], from which a low voltage is provided, and configured to invert the input signal to output the first output signal, the low voltage having a lower voltage level than the high voltage; a first current source [e.g. 121A-1/122A-1 fig. 7(A)(or 121A-2/122A-2 fig. 7(B))] configured to adjust current flowing from the first inverter to the node, from which the low voltage is provided, based on the delay control voltage; and a first feedback current source [see 127A-11/127A-12 (or see 127A-21/127A-22) ] configured to further adjust the current flowing from the first inverter to the node, from which the low voltage is provided, based on the second output signal.
Regarding claim 3 (as best understood), Tai discloses the delay line of claim 2, wherein the first feedback current source further receives a first switching signal [e.g. the gate signal] and is selectively coupled to the first inverter based on the first switching signal.
Regarding claim 4 (as best understood), Tai discloses the delay line of claim 2, further comprising a first auxiliary current source [e.g. 122A-1/121A-1 fig. 7(A)(or 131/122A-2/121A-2 fig. 7(B))] configured to further adjust the current flowing from the first inverter to the node, from which the low voltage is provided, based on the delay control voltage.
Regarding claim 5 (as best understood), Tai discloses the delay line of claim 4, wherein the first auxiliary current source further receives a second switching signal [e.g. the gate signal] and is selectively coupled to the first inverter based on the second switching signal.

Regarding claim 7 (as best understood), Tai discloses the delay line of claim 1, wherein the second delay cell includes: a second inverter [e.g. 120-2/120-3 (or 220-2/220-3/220-3/220-4)] coupled between a node [e.g. VDD node], from which a high voltage is provided, and a node [e.g. VSS node], from which a low voltage is provided, and configured to invert the first output signal to output the second output signal, the low voltage having a lower level than the high voltage; a second current source configured to adjust current flowing from the second inverter to the node, from which the low voltage is provided, based on the delay control voltage; and a second feedback current source configured to further adjust the current flowing from the second inverter to the node, from which the low voltage is provided, based on the output signal from the subsequent delay cell. Also see claim 2 matched elements.
Regarding claim 8 (as best understood), Tai discloses the delay line of claim 7, wherein the second feedback current source further receives a first switching signal [e.g. the gate signal] and is selectively coupled to the second inverter based on the first switching signal.
Regarding claim 9 (as best understood), Tai discloses the delay line of claim 7, further comprising a second auxiliary current source configured to further adjust the current flowing from the second inverter to the node, from which the low voltage is provided, based on the delay control voltage. See claim 4 rejection.
Regarding claim 10 (as best understood), Tai discloses the delay line of claim 9, wherein the second auxiliary current source further receives a second switching signal [e.g. the gate signal] and is selectively coupled to the second inverter based on the second switching signal.
Regarding claim 31 (as best understood), Tai discloses a delay line [e.g. figs. 1, 5, 7/8-10] comprising: a first delay cell configured to receive an input signal, a delay control voltage, and a second output signal and invert the input signal to generate a first output signal by the delay control voltage and only the second output signal; and a second delay cell configured to receive the first output signal, the delay control voltage, and an output signal from an immediate next subsequent delay cell, which is disposed immediately after the second delay cell and configured to receive the second output signal, and invert the first output signal to generate the second output signal by the delay control voltage and only the output signal from the subsequent delay cell. See claim 1 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 17-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 2008/0036514) in view of Morris (US 5,304,867).

Regarding claim 11 (as best understood), Tai discloses a delay line [e.g. figs. 1, 5, 7/8-10]  comprising: a first delay cell configured to invert an input signal to generate a first output signal; a second delay cell configured to invert the first output signal to generate a second output signal, a third delay cell configured to invert the second output signal to generate a third output signal, wherein a pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted by a delay control voltage [e.g. VDEL-CNTL] and only the second output signal, and wherein a pull-down driving force, with which the second delay cell pulls up the second output signal, is adjusted by the delay control voltage and only the third output signal. See claim 1 rejection. Tai discloses pull-down driving forces, but not pull-up forces. However, it’s well-known to alternatively utilize pull-up driving force and/or pull-down driving force, instead of pull-down driving force. For example, Morris discloses alternatively to utilize pull-up driving force [e.g. fig. 2] and/or pull-down driving force [Col. 3 lines 52-58], instead of pull-down driving force [e.g. fig. 3], such that the combination discloses the combination discloses wherein a pull-up driving force, with which the first delay cell pulls up the first output signal, is adjusted by a delay control voltage [e.g. VDEL-CNTL] and only the second output signal, and wherein a pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted by the delay control voltage and only the third output signal. [after the modification, there are p-type transistors (corresponding to n-type transistors). See the corresponding elements matched in the claim 1 rejection.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jeong in accordance with the teaching of Morris regarding buffers in order to utilize p-type transistors and/or n-type transistors to control current flow in a buffer [see at least figs. 2-3, Col. 3 lines 38-55]. Similarly, also see claim 1 rejection.
Regarding claim 12 (as best understood), the combination discussed above discloses the delay line of claim 11, wherein the first delay cell includes: a first inverter coupled between a node, from which a high voltage is provided, and a node, from which a low voltage is provided, and configured to invert the input signal to output the first output signal, the low voltage having a lower level than the high voltage; a first current source configured to adjust current flowing from the node, from which the high voltage is provided, to the first inverter based on the delay control voltage; and a first feedback current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the first inverter based on the second output signal. Similarly, also see claim 2 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 13 (as best understood), the combination discussed above discloses the delay line of claim 12, wherein the first feedback current source further receives a first switching signal and is selectively coupled to the first inverter based on the first switching signal. Similarly, also see claim 3 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 14 (as best understood), the combination discussed above discloses the delay line of claim 12, further comprising a first auxiliary current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the first inverter based on the delay control voltage. Similarly, also see claim 4 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors].

Regarding claim 15 (as best understood), the combination discussed above discloses the delay line of claim 14, wherein the first auxiliary current source further receives a second switching signal and is selectively coupled to the first inverter based on the second switching signal. Similarly, also see claim 5 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors].
Regarding claim 17 (as best understood), the combination discussed above discloses the delay line of claim 11, wherein the second delay cell includes: a second inverter coupled between a node, from which a high voltage is provided, and a node, from which a low voltage is provided, and configured to invert the first output signal to output the second output signal, the low voltage having a lower level than the high voltage; a second current source configured to adjust current flowing from the node, from which the high voltage is provided, to the second inverter based on the delay control voltage; and a second feedback current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the second inverter based on the output signal from the subsequent delay cell. Similarly, also see claim 7 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors].

Regarding claim 18 (as best understood), the combination discussed above discloses the delay line of claim 17, wherein the second feedback current source further receives a first switching signal and is selectively coupled to the second inverter based on the first switching signal. Similarly, also see claim 8 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 19 (as best understood), the combination discussed above discloses the delay line of claim 17, further comprising a second auxiliary current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the second inverter based on the delay control voltage. Similarly, also see claim 9 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 20 (as best understood), the combination discussed above discloses the delay line of claim 19, wherein the second auxiliary current source further receives a second switching signal and is selectively coupled to the second inverter based on the second switching signal. Similarly, also see claim 10 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 21 (as best understood), Tai discloses a delay line [e.g. figs. 1, 5, 7/8-10] comprising: a first delay cell [e.g. 120-1 (or 220-1/220-2)] configured to invert an input signal to generate a first output signal; a second delay cell [e.g. 120-2, 120-3 (or 220-2, 220-3/220-3, 220-4)] configured to invert the first output signal to generate a second output signal; a third delay cell [e.g. 120-4 (or 220-4/220-4,220-5/220-5/220-5, 220-6 see fig. 10)] configured to invert the second output signal to generate a third output signal, wherein a pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted by a delay control voltage [e.g. VDEL-CNTL] and only the second output signal, and wherein a pull-down driving force, with which the second delay cell pulls up the second output signal, is adjusted by the delay control voltage and only the third output signal. See claim 1 rejection. Tai discloses pull-down driving forces, but not pull-up forces. However, it’s well-known to alternatively utilize pull-up driving force and/or pull-down driving force, instead of pull-down driving force. For example, Morris discloses alternatively to utilize pull-up driving force [e.g. fig. 2] and/or pull-down driving force [Col. 3 lines 52-58], instead of pull-down driving force [e.g. fig. 3], such that the combination discloses wherein a pull-up driving force, with which the first delay cell pulls up the first output signal, is adjusted by a pull-up delay control voltage and only the second output signal and a pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted by a pull-down delay control voltage and only the second output signal, and wherein a pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted by the pull-up delay control voltage and only the second output signal and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted by the pull- down delay control voltage and only the second output signal. [after the modification, there are p-type transistors (corresponding to n-type transistors). See the corresponding elements matched in the claim 1 rejection.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jeong in accordance with the teaching of Morris regarding buffers in order to utilize p-type transistors and/or n-type transistors to control current flow in a buffer [see at least figs. 2-3, Col. 3 lines 38-55]. Similarly, also see rejections of claims 1 and 11.

Regarding claim 22 (as best understood), the combination discussed above discloses the delay line of claim 21, wherein the first delay cell includes: a first inverter coupled between a node, from which a high voltage is provided, and a node, from which a low voltage is provided, and configured to invert the input signal to output the first output signal, the low voltage having a lower level than the high voltage; a first current source configured to adjust current flowing from the node, from which the high voltage is provided, to the first inverter based on the pull-up delay control voltage; a second current source configured to adjust current flowing from the first inverter to the node, from which the low voltage is provided, based on the pull-down delay control voltage; a first feedback current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the first inverter based on the second output signal; and a second feedback current source configured to further adjust the current flowing from the first inverter to the node, from which the low voltage is provided, based on the second output signal. Similarly, also see claims 2 and 12 rejections [after the modification, there are p-type transistors (corresponding to n-type transistors )].

Regarding claim 23 (as best understood), the combination discussed above discloses the delay line of claim 22, wherein each of the first feedback current source and the second feedback current source further receives a first switching signal and is selectively coupled to the first inverter based on the first switching signal. Similarly, also see claims 3 and 13 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 24 (as best understood), the combination discussed above discloses the delay line of claim 22, further comprising: a first auxiliary current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the first inverter based on the pull- up delay control voltage; and a second auxiliary current source configured to further adjust the current flowing from the first inverter to the node, from which the low voltage is provided, based on the pull-down delay control voltage. Similarly, also see claims 4 and 14 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 25 (as best understood), the combination discussed above discloses the delay line of claim 24, wherein each of the first auxiliary current source and the second auxiliary current source further receives a second switching signal and is selectively coupled to the first inverter based on the second switching signal. Similarly, also see claims 5 and 15 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 27 (as best understood), the combination discussed above discloses the delay line of claim 21, wherein the second delay cell includes: a second inverter coupled between a node, from which a high voltage is provided, and a node, from which a low voltage is provided, and configured to invert the first output signal to output the second output signal, the low voltage having a lower level than the high voltage; a third current source configured to adjust current flowing from the node, from which the high voltage is provided, to the second inverter based on the pull-up delay control voltage; a fourth current source configured to adjust current flowing from the second inverter to the node, from which the low voltage is provided, based on the pull-down delay control voltage; a third feedback current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the second inverter based on the output signal from the subsequent delay cell; and a fourth feedback current source configured to further adjust the current flowing from the second inverter to the node, from which the low voltage is provided, based on the output signal from the subsequent delay cell. Similarly, also see claims 7 and 17 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 28 (as best understood), the combination discussed above discloses the delay line of claim 27, wherein each of the third feedback current source and the fourth feedback current source further receives a first switching signal and is selectively coupled to the second inverter based on the first switching signal. Similarly, also see claims 8 and 18 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 29 (as best understood), the combination discussed above discloses the delay line of claim 27, further comprising: a third auxiliary current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the second inverter based on the pull-up delay control voltage; and a fourth auxiliary current source configured to further adjust the current flowing from the second inverter to the node, from which the low voltage is provided, based on the pull-down delay control voltage. Similarly, also see claims 9 and 19 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Regarding claim 30 (as best understood), the combination discussed above discloses the delay line of claim 29, wherein each of the third auxiliary current source and the fourth auxiliary current source further receives a second switching signal and is selectively coupled to the second inverter based on the second switching signal. Similarly, also see claims 10 and 20 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors)].

Response to Arguments
The amendment filed 05/18/2022 has been addressed in the above rejection sections. In addition, 
Applicant’s arguments with respect to claim(s) 1-5, 7-15, 17-25 and 27-31 have been considered but are moot because the new ground of rejection does rely on a new reference, Tai (US 2008/0036514), which was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842